J-A19045-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

G.B. ON BEHALF OF P.B.,                    :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
                     Appellant             :
                                           :
             v.                            :
                                           :
C.S.                                       :            No. 582 EDA 2017

                  Appeal from the Order entered January 25, 2017
                   in the Court of Common Pleas of Bucks County,
                        Civil Division, No(s): A06-16-62302-A

BEFORE: BENDER, P.J.E., DUBOW and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                       FILED OCTOBER 27, 2017

       G.B., on behalf of P.B., appeals from the Order denying G.B.’s Petition

for Protection of Victims of Sexual Violence. We affirm.

       In its Opinion, the trial court set forth the relevant factual and

procedural background, as follows:

             On December 5, 2016, [G.B.] filed a “Petition for
       Protection of Victims of Sexual Violence Against a Minor Child.”
       On that day, a Temporary Order was entered by the Honorable
       Raymond F. McHugh, awarding [G.B.] Protection from Abuse
       until December 14, 2016. On December 14, 2016, the parties
       agreed to continue the matter until December 28, 2016. On
       December 28, 2016, another Temporary Order was entered by
       [the trial c]ourt, set to expire on January 25, 2017. On January
       25, 2017, a hearing was held[,] and the “Petition for Protection
       of Victims of Sexual Violence Against a Minor Child” was denied
       and dismissed on the grounds that the conduct alleged [had]
       occurred prior to the enactment of the applicable statute. On
       February 6, [G.B.] filed [] her Notice of Appeal ….

Trial Court Opinion, 3/28/17, at 1-2 (paragraph formatting omitted)

       On appeal, G.B. raises the following issue for our review:
J-A19045-17


        Did the trial court commit an error of law when it dismissed
        [G.B.’s] civil Petition for Protection from Sexual Violence and
        Intimidation for the sole reason that the conduct alleged in the
        Petition, and admitted to by [C.S.] at the January 25, 2017,
        hearing, occurred two (2) months prior to the enactment of the
        Victims of Sexual Violence Act [(“the Act”)]?[1]

Brief for Appellant at 6 (emphasis in original, footnote added).2

        G.B. contends that the Act seeks to protect victims from offenders into

the future, after sexual violence has already occurred.      Id. at 12.    G.B.

asserts that she satisfied the two-prong test for relief under the Act by

proving that P.B. is (1) a victim of sexual violence committed by C.S.; and

(2) at continued risk of harm from C.S. Id. at 13. G.B. concedes that (1)

the conduct alleged in the Petition occurred prior to July 1, 2015, which is

the effective date of the Act; and (2) “[t]he trial court did not[] explicitly[]

find that [P.B.] proved by a preponderance of the evidence that she is at

continued risk of harm from [C.S.].”       Id. at 13-14.    Nevertheless, G.B.

claims that, “but for the sexual assault occurring prior to July 1, 2015,

[P.B.’s] Petition would have been granted.” Id. at 14. G.B. argues that, on




1
    See 42 Pa.C.S.A. §§ 62A01, et seq.
2
 In its Pa.R.A.P. 1925(a) Opinion, the trial court postulates that G.B.’s issue
on appeal has been waived because she failed “to insure that the original
record certified for appeal contains sufficient information to conduct a proper
review” by paying a deposit for the cost of transcribing the January 25, 2017
hearing.    See Trial Court Opinion, 3/28/17, at 2 (citation omitted).
However, G.B. has apparently corrected this problem, as the transcript of
the hearing is included in the certified record on appeal. We will, therefore,
address G.B.’s issue on appeal.


                                   -2-
J-A19045-17


the date the Act became effective, P.B. was still “injured” and in fear of C.S.

Id. at 15.

      G.B. further contends that, prior to December 5, 2016, P.B. “had little

need for the protection offered through the [] Act” because one of the

conditions of C.S.’s probation was that he have no contact with P.B. Id. at

17.   G.B. points out that, in December of 2016, C.S.’s probation officer

unsuccessfully recommended that C.S. be removed from probation.               Id.

G.B. asserts that “it is anticipated and likely that [C.S.’s] criminal matter will

be terminated, and the no-contact restriction removed, in June of [2017].”

Id. G.B. claims that “the risk of harm from [C.S.] has increased significantly

now that there will no longer be a legal impediment deterring [C.S.] from

contacting [P.B.,]” thereby creating post-enactment events warranting relief

under the Act. Id. at 18.

      Here, the trial court determined that the Act did not apply retroactively

to the conduct alleged in the Petition. See N.T., 1/25/17, at 49-50. It is

well-settled that “[n]o statute shall be construed to be retroactive unless

clearly and manifestly so intended by the General Assembly.” 1 Pa.C.S.A.

§ 1926. G.B. has pointed to no provision within the Act which clearly and

manifestly indicates an intention by the General Assembly that the Act

should apply retroactively to sexual assaults committed prior to its

enactment. Our review reveals none. See 42 Pa.C.S.A. § 62A01, et seq.

Accordingly, we affirm the trial court’s Order denying the Petition.



                                   -3-
J-A19045-17


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/27/2017




                          -4-